FILED
                            NOT FOR PUBLICATION                               SEP 04 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50320

               Plaintiff - Appellee,             D.C. No. 5:12-cr-00052-VAP-1

  v.
                                                 MEMORANDUM*
GABRIEL GUEVARA, a.k.a. Guevara
Gabriel, a.k.a. Guevara Grabiel, a.k.a.
Grabriel Guevara,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted July 24, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Gabriel Guevara appeals from the district court’s judgment and challenges

his guilty-plea conviction and 156-month sentence for possession of an

unregistered firearm, in violation of 26 U.S.C. § 5861(d), and felon in possession

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of a firearm, in violation of 18 U.S.C. § 922(g)(1). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Guevara’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Guevara the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Guevara has waived his right to appeal his conviction and 156-month

sentence. Because the record discloses no arguable issue as to the validity of the

appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2